Case 1:19-cr-00535-CMA-GPG Document 217 Filed 09/02/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Criminal Action No. 19-cr-00535-CMA-GPG-07

   UNITED STATES OF AMERICA,

          Plaintiff,

   v.

   7. NAOMI VAUGHN,

          Defendant.


        ORDER ADOPTING AND AFFIRMING AUGUST 7, 2020 RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE


          This matter is before the Court on the Recommendation of Magistrate Judge

   Gallagher (Doc. #197). The Court notes that pursuant to the terms of the written plea

   agreement, Defendant entered a plea of guilty to Count One of the Indictment which

   charged violations of 21 U.S.C. § 846, 841(a)(1), (b)(1)(A)(viii) and (b)(1)(B)(viii),

   conspiracy to distribute one or more of the following Controlled Substances: (1) 50

   grams and more of methamphetamine (actual) and 500 grams and more of a mixture

   and substance containing a detectable amount of methamphetamine, a Schedule II

   Controlled Substance; (2) 50 grams and more but less than 500 grams of a mixture and

   substance contain a detectable amount of methamphetamine, a Schedule II Controlled

   Substance. The Court also notes that Defendant consented to Magistrate Judge

   Gallagher advising her with regard to her Constitutional rights and her rights pursuant to
Case 1:19-cr-00535-CMA-GPG Document 217 Filed 09/02/20 USDC Colorado Page 2 of 2




   Rule 11 of the Federal Rules of Criminal Procedure. Magistrate Judge Gallagher

   conducted the Rule 11 hearing on August 7, 2020, at which time he appropriately

   advised the Defendant of her rights and made inquiry as to the Defendant’s

   understanding of the charges, the terms of the plea agreement, the voluntariness of her

   plea, and of the consequences of pleading guilty. Based on that hearing Magistrate

   Judge Gallagher recommended that the District Court Judge accept Defendant's plea of

   guilty to Count One of the Indictment.

         Neither the Defendant nor the Government has filed any objections to the

   Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

         1.     Court Exhibits 1 and 2 are accepted and admitted.
         2.     The plea as made in open court on August 7, 2020, is accepted and the
                Defendant is adjudged guilty of violations of 21 U.S.C. § 846, 841(a)(1),
                (b)(1)(A)(viii) and (b)(1)(B)(viii), conspiracy to distribute one or more of the
                following Controlled Substances: (1) 50 grams and more of
                methamphetamine (actual) and 500 grams and more of a mixture and
                substance containing a detectable amount of methamphetamine, a
                Schedule II Controlled Substance; (2) 50 grams and more but less than
                500 grams of a mixture and substance contain a detectable amount of
                methamphetamine, a Schedule II Controlled Substance.


         DATED: September 2, 2020


                                                    BY THE COURT:


                                                    _____________________________
                                                    CHRISTINE M. ARGUELLO
                                                    United States District Judge




                                                2
